IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-92,062-01


                   EX PARTE ROBERT WAYNE CORPORON, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. CR7543A IN THE 424TH DISTRICT COURT
                             FROM LLANO COUNTY


        Per curiam.

                                              ORDER

        Applicant was convicted of two counts of indecency with a child and sentenced to

imprisonment for twelve and fifteen years. The Third Court of Appeals affirmed his convictions.

Corporon v. State, 586 S.W.3d 550 (Tex. App.—Austin 2019). Applicant filed this application for

a writ of habeas corpus in the county of conviction, and the district clerk forwarded it to this Court.

See TEX . CODE CRIM . PROC. art. 11.07.

        Applicant contends, among other things, that trial counsel was ineffective. Applicant has

alleged facts that, if true, might entitle him to relief. Strickland v. Washington, 466 U.S. 668 (1984).

Accordingly, the record should be developed. The trial court is the appropriate forum for findings

of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order trial counsel to
                                                                                                       2

respond to Applicant’s ineffective assistance of counsel claims. In developing the record, the trial

court may use any means set out in Article 11.07, § 3(d). Applicant appears to be represented by

counsel. If he is not and the trial court elects to hold a hearing, it shall determine whether Applicant

is indigent. If Applicant is indigent and wants to be represented by counsel, the trial court shall

appoint counsel to represent him at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel

is appointed or retained, the trial court shall immediately notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel’s

performance was deficient and Applicant was prejudiced. The trial court may make any other

findings and conclusions that it deems appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: December 16, 2020
Do not publish